Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1 and 11 to incorporate the allowable subject matter of the original claims 3 and 13, respectively.
  	Hence, in regards to claim 1, none of the reference of record alone or in combination discloses or suggests a method for managing a fingerprint, comprising: 
Step S1, building, by an upper computer, a connection with a fingerprint card; 
Step S2, receiving, by the upper computer, an operation from a user; 
Step S3, determining, by the upper computer, a type of the operation from the user, in the case that the operation is a collecting fingerprint operation, sending, by the upper computer, a collecting fingerprint instruction to the fingerprint card, collecting, by the fingerprint card, a fingerprint and returning a collecting fingerprint response to the upper computer; in the case that the operation is a managing fingerprint operation, sending, by the upper computer, the managing fingerprint instruction to the fingerprint card, finishing, by the fingerprint card, a managing operation on the fingerprint according to the managing fingerprint instruction, and returning the managing fingerprint response to the upper computer; 
wherein Step S1 further comprises: receiving, by a server, user information sent from the upper computer and authenticating the user information; and 
wherein after the server authenticates the user information, the method further comprises: obtaining, by the server, fingerprint card information from its own database according the user information, obtaining applicant information according to the fingerprint card information, and determining whether the applicant information matches the user information sent from the upper computer, if yes, sending an authentication success response; otherwise, sending an authentication failure response.
In regards to claim 11, none of the reference of record alone or in combination discloses or suggests a system for managing a fingerprint, comprising: 
an upper computer, a fingerprint card and a server; wherein the upper computer comprises: 
at least one first processor; 
a first communication interface connected with the at least one first processor; and 
a first memory connected with the at least one first processor; wherein first instructions, when executed by the at least one first processor, cause the at least one first processor to: 
build a connection with the fingerprint card; 
receive, through the first communication interface, an operation from a user; 
determine a type of the operation from the user; 
send, through the first communication interface, a collecting fingerprint instruction to the fingerprint card in the case that the at least one first processor determines that the operation is a collecting fingerprint operation; and 
send, through the first communication interface, a managing fingerprint instruction to the fingerprint card in the case that the at least one first processor determines that the operation is a managing fingerprint operation; 
receive, through the first communication interface, a collecting fingerprint response returned from the fingerprint card; and further receive, through the first communication interface, the managing fingerprint response returned from the fingerprint card; 
the fingerprint card comprises: 
at least one second processor; a second communication interface connected with the at least one second processor; and 
a second memory connected with the at least one second processor; wherein second instructions, when executed by the at least one second processor, cause the at least one second processor to: 
receive, through the second communication interface, the collecting fingerprint instruction sent from the upper computer; and further receive, through the second communication interface, the managing fingerprint instruction sent from the upper computer; 
collect a fingerprint according to the collecting fingerprint instruction received by the second communication interface and obtain a collecting fingerprint response; 
finish a managing operation on the fingerprint according to the managing fingerprint instruction received by the second communication interface to obtain a managing fingerprint response; 
return the collecting fingerprint response obtained by the at least one second processor to the upper computer; and return the managing fingerprint response obtained by the at least one second processor to the upper computer; and 
the server comprises: 
at least one third processor; 
a third communication interface connected with the at least one third processor; and 
a third memory connected with the at least one third processor;
wherein third instructions, when executed by the at least one third processor, cause the at least one third processor to: 
receive, through the third communication interface, user information sent from the upper computer; and 
authenticate the user information received by the third communication interface;
 wherein the at least one third processor is further configured to: 
obtain the fingerprint card information from its own database according to the user information, obtain applicant information according to the fingerprint card information, and determine whether the applicant information matches the user information sent from the upper computer; and 
send, through the third communication interface, an authentication success response to the upper computer in the case that the at least one third processor determines that the applicant information matches the user information; and send, through the third communication interface, an authentication failure response in the case that the at least one third processor determines that the applicant information does not match the user information.
Claims 2, 4-10, 12, and 14-20 depend from claim 1 or 11.  Accordingly, claims 1, 2, 4-12 and 14-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625